Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 2011/0048998 A1) in view of Bekele (US 4,927,691) and Shang et al. (US 2002/0115795 A1).
Regarding Claims 1 and 4-5, Riccio discloses a cross-linked thermoplastic (para 0073, lines 1-2) multilayer film for use as a top web in a VSP package (para 0013, lines 3-4), comprising an outer sealant layer (para 0033, lines 2-3) from which a seal can be formed by heating (para 0027), and a second layer directly adhered to the first layer, comprising a frangible polymer blend (para 0046, lines 1-4) of at least two incompatible components (para 0047). The frangible blend comprises a ternary blend of ethylene/(meth)acrylic acid copolymer, a modified ethylene/vinyl acetate copolymer (EVA), and polybutylene (para 0048; Claims 9 and 10).
Riccio further discloses that when the multilayer film is used as the top web in a VSP package, its thickness may range from 50-60 to 150-200 microns (para 0074).
Riccio does not disclose the multilayer film having an implosion resistance of at least 8 mm and a gel content of the film, and either i) a gel content of the film, wherein the polymers in the film are toluene-soluble before cross- linking not less than 60% by weight with respect to the film weight, measured in 
Bekele discloses an implosion resistant multilayer film for VSP, comprising EVA (Abstract), and discloses that higher EVA decreases the amount of implosions (i.e. increased implosion resistance) (col 3, lines 48-60).
It would have been obvious to a person having ordinary skill in the art to modify Riccio to incorporate the teachings of Bekele to adjust the amount of EVA to optimize the implosion resistance to a value including the at least 8 mm claimed.
Shang discloses multilayer, heat-sealable polymer films (Title, Abstract), and discloses irradiating EVA-comprising components of a container to a gel content of 50% or higher, so that when sealed the components are is easier to peel (para 0011). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Riccio in view of Bekele to incorporate the teachings of Shang to produce the multilayer film having a gel content of 50% or higher, so that the multilayer film would be easier to peel. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although there is no explicit disclosure in Riccio in view of Bekele and Shang that the polymers are toluene soluble before crosslinking, given that Riccio in view of Bekele and Shang discloses layers with polymers identical to those presently claimed, it is clear the polymers would inherently be toluene soluble before crosslinking. Further, although there is no disclosure in Shang that the gel fraction is measured using ASTM standard as claimed, given that the reference discloses gel fraction that overlaps that claimed and absent evidence of criticality regarding how the gel fraction is measured, it is the examiner’s position that the gel fraction meets that presently claimed.
Regarding Claim 6, 
Regarding Claim 7, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the ethylene/(meth)acrylic acid copolymer can be a neutralized copolymer (para 0048, lines 5-6), which is a zinc ionomer (para 0036, lines 1-4).
Regarding Claim 8, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses an embodiment wherein the frangible blend is a ternary blend comprising 35 to 83 wt. % of the ethylene/(meth)acrylic acid copolymer and 2 to 50 wt. % of the polybutylene (Claim 10).
Regarding Claim 9, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the frangible polymer blend consists of 75 wt. % (40+35) ethylene/methacrylic acid copolymer and ethylene/acrylic acid copolymer and 25 wt. % polybutene, for a total of 100% (Claim 11).
 Regarding Claim 10,
Regarding Claim 11, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the second layer consists of the frangible polymer blend (Claim 2).
Regarding Claim 15, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the frangible layer (layer (b)) has a thickness of 2 µm to 10 µm (para 0053).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of Bekele and Shang as applied to claim 1 above, and further in view of Secchi et al. (WO 2016/174111 A1).
Regarding Claim 16, Riccio in view of Bekele and Shang discloses all of the limitations of the present invention with regards to Claim 1 above, including having a gel content of 50% or higher (Shang, para 0011). 
Riccio in view of Bekele and Shang does not disclose a formability score for both webbing and bridging (longitudinal and transverse) of at least 2.0, measured according to the formability test method.
Secchi discloses a packaging film comprising a heat-sealable outer layer (pg 12, lines 9-10) that is cross-linked (pg 13, lines 4-5), wherein the seal layer comprises a frangible blend of ethylene/(meth)acrylate copolymer, modified EVA 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Riccio in view of Bekele and Shang to incorporate the teachings of Secchi and optimize the formability of the multilayer film, including to the formability score of at least 2.0 as claimed, in order to avoid wrinkles and other irregularities in the final product.
While Riccio in view of Bekele, Shang, and Secchi does not explicitly disclose an MFI of the film, measured at 230°C, 2.16 kg, according to ASTM D-1238, less than or equal to 2 g/10 min, given that Riccio in view of Bekele, Shang, and Secchi discloses layers with polymers identical to those presently claimed, it is clear the film would inherently exhibit MFI as claimed.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of Secchi, Bekele, and Shang.
Regarding Claim 2, Riccio discloses a cross-linked thermoplastic (para 0073, lines 1-2) multilayer film for use as a top web in a VSP package (para 0013, lines 3-4), comprising an outer sealant layer (para 0033, lines 2-3) from which a seal can 
Riccio does not disclose the outer sealant layer comprising a cross-linked frangible blend as claimed.
Secchi discloses a packaging film comprising a heat-sealable outer layer (pg 12, lines 9-10) that is cross-linked (pg 13, lines 4-5), wherein the seal layer comprises a frangible blend of ethylene/(meth)acrylate copolymer, modified EVA copolymer, and polybutylene (pg 17, lines 11-18). The internal incompatibility of the frangible blend provides a low easy opening strength (pg 18, lines 24-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Riccio to incorporate the teachings of Secchi to produce a film for VSP as claimed, wherein the outer heat sealable layer comprises a frangible blend as claimed. Doing so would provide a low easy opening strength to the product. 
Riccio further discloses that when the multilayer film is used as the top web in a VSP package, its thickness may range from 50-60 to 150-200 microns (para 0074).
Riccio in view of Secchi does not disclose the multilayer film having an implosion resistance of at least 8 mm and a gel content of the film, and either i) a gel content of the film, wherein the polymers in the film are toluene-soluble before cross- linking not less than 60% by weight with respect to the film weight, measured in accordance with ASTM D-2765-01 or ii) a MFI of the film, measured at 230°C, 2.16 kg, according to ASTM D- 1238, of less than or equal to 2 g/10 min.
Bekele discloses an implosion resistant multilayer film for VSP, comprising EVA (Abstract), and discloses that higher EVA decreases the amount of implosions (i.e. increased implosion resistance) (col 3, lines 48-60).
It would have been obvious to a person having ordinary skill in the art to modify Riccio in view of Secchi to incorporate the teachings of Bekele to adjust the amount of EVA to optimize the implosion resistance to a value including the at least 8 mm claimed.
Shang discloses multilayer, heat-sealable polymer films (Title, Abstract), and discloses irradiating EVA-comprising components of a container to a gel 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Riccio in view of Secchi and Bekele to incorporate the teachings of Shang to produce the multilayer film having a gel content of 50% or higher, so that the multilayer film would be easier to peel. 
Although there is no explicit disclosure in Riccio in view of Secchi, Bekele, and Shang that the polymers are toluene soluble before crosslinking, given that Riccio in view of Secchi, Bekele, and Shang discloses layers with polymers identical to those presently claimed, it is clear the polymers would inherently be toluene soluble before crosslinking. Further, although there is no disclosure in Shang that the gel fraction is measured using ASTM standard as claimed, given that the reference discloses gel fraction that overlaps that claimed and absent evidence of criticality regarding how the gel fraction is measured, it is the examiner’s position that the gel fraction meets that presently claimed.
Regarding Claim 12, Riccio in view of Secchi, Bekele, and Shang discloses the limitations of the present invention with regards to Claim 2 above. Riccio .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of Secchi, Bekele, and Shang as applied to claim 12 above, and further in view of Roussos (EP 1300238 A2).
Regarding Claims 13 and 14, Riccio in view of Secchi, Bekele, and Shang discloses the limitations of the present invention with regards to Claim 12 above, but does not disclose the layer (c) comprising an inner gas barrier layer between two bulk layers as claimed in Claim 13, or the compositions of the layers as claimed in Claim 14.
Roussos discloses a multilayer film for vacuum skin packaging (para 0001, lines 1-2) comprising a sealing layer (para 0012a) and two bulk layers, one on each side of a barrier layer (para 0027, lines 4-5), and an abuse layer (para 0012d). 
Roussos further discloses the bulk layer comprised entirely of EVA (para 0031), the barrier layer comprised of EVOH or PVDC (para 0041, lines 1-3), and the outer abuse layer consisting of HDPE (para 0045).
The bulk layers disclosed provide strength, toughness, and heat resistance to the product (para 0027, lines 1-2); the barrier layer disclosed prevents the egress and ingress of gasses which could otherwise damage the packaged article 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Riccio in view of Secchi, Bekele, and Shang to incorporate the teachings of Roussos to produce a film as claimed, comprised of the two bulk layers, the barrier layer between the bulk layers, and the abuse layer as claimed. Doing so would provide strength, toughness and heat resistance, prevent the egress and ingress of gasses, and enhance the appearance of the product.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
Applicant argues that Bekele does not teach “higher EVA decreases the amount of implosion”, but rather only discloses motivation for 63-67% by weight EVA.
However, Bekele was not mischaracterized as stated by applicant. Bekele does disclose EVA in the 63-67% range would reduce the number of implosions (i.e. increase implosion resistance). Examiner maintains that it would be obvious to use a higher amount of EVA, which is 63-67% as disclosed in col.3, line 48-60 of 
Applicant argues modifying Riccio in view of Bekele would render Riccio inoperable for its intended purpose.
However, applicant provides no evidence to support this argument. Further, Riccio discloses an embodiment wherein the frangible blend may comprise 30 to 70% EVA (para 0050), so using 63-67% EVA as disclosed in Bekele would not appear to render Riccio inoperable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787